 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Robert P. Feldman (Bar Number 69602)
 2   bobfeldman@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
 3 Redwood Shores, California 94065
   Telephone:     (650) 801-5069
 4 Facsimile:     (650) 801-5100

 5   John M. Potter (Bar Number 165843)
     johnpotter@quinnemanuel.com
 6 50 California Street, 22nd Floor
   San Francisco, California 94111
 7 Telephone:     (415) 875-6600
   Facsimile:     (415) 875-6700
 8
     Alec A. Levy, pro hac vice
 9   aleclevy@quinnemanuel.com
   1300 I Street N.W., Suite 900
10 Washington, D.C. 20005
   Telephone:     (202) 538-8115
11
   Facsimile:     (202) 538-8100
12
   Attorneys for Defendants Pangang Group
13 Company, Ltd., Pangang Group Steel
   Vanadium & Titanium Company, Ltd.,
14 Pangang Group Titanium Industry Company,
   Ltd., and Pangang Group International
15 Economic & Trading Company

16                           UNITED STATES DISTRICT COURT
17                         NORTHERN DISTRICT OF CALIFORNIA
18                                  OAKLAND DIVISION
19   UNITED STATES OF AMERICA,                 )   CASE NO. 4:11-CR-0573-07-10 JSW
                                               )
20         Plaintiff,                          )   PROOF OF SERVICE
                                               )
21                 v.                          )
                                               )
22   PANGANG GROUP COMPANY, LTD.;              )
     PANGANG GROUP STEEL VANADIUM &            )
23   TITANIUM COMPANY, LTD.; PANGANG           )
     GROUP TITANIUM INDUSTRY                   )
24   COMPANY, LTD; and PANGANG GROUP           )
     INTERNATIONAL ECONOMIC &                  )
25   TRADING COMPANY,                          )
                                               )
26         Defendants.                         )
                                               )
27

28
                                               1
                                        Proof of Service
                               Case No. 4:11-CR-0573-07-10 JSW
 1                                         PROOF OF SERVICE
 2           I, Amber Burns, declare under penalty of perjury under the laws of the State of California
     that the following is true and correct:
 3
           I am employed in the City of San Francisco, County of San Francisco, State of California,
 4 in the office of a member of the bar of this court, at whose direction the service was made. I am a
   resident of the United States, over the age of eighteen (18) years, and not a party to or interested in
 5 the within-entitled action. My business address is Quinn Emanuel Urquhart & Sullivan, LLP, at
   50 California Street, 22nd Floor, San Francisco, CA 94111.
 6
           I caused to be served the following document(s):
 7
           PANGANG DEFENDANTS’ ADMINISTRATIVE MOTION FOR ORDER TO
 8         SEAL EXHIBIT A TO DECLARATION OF ROBERT P. FELDMAN IN SUPPORT
           OF PANGANG DEFENDANTS’ MOTION FOR BILL OF PARTICULARS
 9
           DECLARATION OF ROBERT P. FELDMAN IN SUPPORT OF PANGANG
10         DEFENDANTS’ ADMINISTRATIVE MOTION FOR ORDER TO SEAL EXHIBIT
           A TO DECLARATION OF ROBERT P. FELDMAN IN SUPPORT OF PANGANG
11         DEFENDANTS’ MOTION FOR BILL OF PARTICULARS
12          [PROPOSED] ORDER GRANTING PANGANG DEFENDANTS’
            ADMINISTRATIVE MOTION FOR ORDER TO SEAL EXHIBIT A TO
13          DECLARATION OF ROBERT P. FELDMAN IN SUPPORT OF PANGANG
            DEFENDANTS’ MOTION FOR BILL OF PARTICULARS
14
          I caused the above documents to be served on each person on the attached list by the
15 following means:

16 [X]      I enclosed true and correct copies of said documents in an envelope, and consigned it for
            hand delivery via messenger on March 19, 2019.
17          (Indicated on the attached address list by an [H] next to the address.)

18        I am readily familiar with my firm’s practice for collection and processing of
   correspondence for delivery in the manner indicated above, to wit, that correspondence will be
19 deposited for collection in the above-described manner this same day in the ordinary course of
   business.
20
          Executed on March 19, 2019, at San Francisco, California.
21

22

23

24                                                               Amber Burns
25

26

27

28
                                                     2
                                              Proof of Service
                                     Case No. 4:11-CR-0573-07-10 JSW
 1                                       SERVICE LIST
 2   Key: [E] Delivery by E-Mail     [FD] Delivery by Federal Express   [M] Delivery by Mail
          [H] Delivery by Hand       [E/FD] Delivery by E-Mail and      [E/M] Delivery by E-Mail
 3        Service                    Federal Express                    and Mail
 4   [H]     John H. Hemann
             Colin C. Sampson
 5           U.S. Department of Justice
             450 Golden Gate Avenue, Box 36055
 6           San Francisco, California 94102-3495
             Telephone: (415) 436-7200
 7           FAX: (415) 436-7234
             john.hemann@usdoj.gov
 8           colin.sampson@usdoj.gov
             Attorneys for Untied States of America
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
                                            Proof of Service
                                   Case No. 4:11-CR-0573-07-10 JSW
